Citation Nr: 1243427	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-18 497	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for neuromas of both feet, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for neuromas of both feet, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 RO decision which reopened and then denied a previously-denied claim for service connection for neuromas of both feet.  

The issue of entitlement to service connection for neuromas of both feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for neuromas of both feet was denied by the RO in February 2006; he did not appeal this decision.

2.  A statement from the Veteran's treating physician tends to support a causal relationship between the Veteran's service-connected knee problems and the development of neuromas affecting his feet.


CONCLUSIONS OF LAW

1. The February 2006 denial of service connection for neuromas of both feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the February 2006 denial of service connection for neuromas of both feet is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify 

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was informed of these elements with regard to his bilateral foot disability claim in a February 2009 letter. 


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84  (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251  (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends his bilateral neuromas are secondary to compensatory gait and altered biomechanics which is caused by his various service-connected disabilities.  In February 2006, the Veteran's claim for service connection for bilateral neuromas of the feet was denied on the basis of direct and secondary service connection.  The RO found that direct service connection was not in order as there was no evidence of a relationship to service, and although the Veteran claimed such disorder was secondary to a right knee disability, at that time service connection had not been established for a right knee disability.  Since that rating decision, service connection has been established for a right knee disability.  See January 2009 rating decision.  Further, the Veteran has submitted a medical opinion from his treating physician in support of his secondary service connection claim.  See September 2009 treatment record from M.M., M.D. (noting an antalgic gait and relating the Veteran's various service-connected right knee and back disabilities to a chronically altered gait that has led to, in pertinent part, right foot problems).  This opinion is new, as it was not previously of record.  It is not duplicative of any previously-considered evidence.  Furthermore, it is material, as it raises a reasonable possibility of substantiating the claim, and thus supports reopening the previously-denied claim.  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for neuromas of the bilateral feet.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review. Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.


ORDER

New and material evidence having been received, the claim for service connection for neuromas of both feet is reopened; the appeal is granted to this extent only.



REMAND

The Veteran contends his bilateral neuromas are secondary to altered gait which is caused by his various service-connected disabilities.  Service connection has been granted for scoliosis and degenerative changes of his thoracic spine, intervertebral disc syndrome of his cervical spine, right knee degenerative joint disease and post-meniscectomy, right hip sprain, and left hip degenerative joint disease.  Of these disabilities, service connection for disabilities involving both hips was granted after the RO's most recent denial of service connection for neuromas of both feet.  Furthermore, the medical opinions of record only address the secondary impact caused by the Veteran's right knee, rather than all of his service-connected orthopedic disabilities.  See, e.g., June 2009 VA examination; September 2009 treatment record of M.M., M.D.; July 1995 statement from S. H., D.P.M. 

Review of the medical opinion which does not support the Veteran's claim, reveals that the VA physician in his June 2009 report relied upon several passing references in the Veteran's medical records to the effect that the Veteran's gait appeared to be normal upon observation and on review of the historical records.  However, the Board notes that there is also evidence in the record of an altered gait including that provided by the Veteran.  See September 2009 and April 2010 private treatment records of M.M, M.D.; see also April 2010 statement of the Veteran.  The Board finds that the Veteran is competent to report that he experiences a definite limp on his right side which varies from slight to pronounced depending on the level of pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 
Based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination that includes a gait analysis, to identify and quantify any gait abnormality.  Then, another medical opinion should be obtained as to whether his neuromas are proximately caused by or aggravated by his service-connected orthopedic disabilities.  

Lastly, as it appears that the Veteran continues to receive some or all of his medical care from the VA, his VA medical records should be updated for the file.  He is hereby informed that if there are additional private medical records he wishes the VA to consider, he should inform the RO of such records so that the VA can assist him in obtaining copies for his file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA neurological and orthopedic treatment afforded to the Veteran by the Oklahoma City VA Medical Center and all related clinics since January 2009 for inclusion in the claims file. 

2.  The Veteran should be afforded a VA orthopedic examination of his neuromas of the bilateral feet to determine whether it is more, less, or equally likely that his neuromas are proximately caused by or alternatively, aggravated (permanently worsened) by any, some, or all of his service-connected orthopedic disabilities to include scoliosis and degenerative changes of his thoracic spine; intervertebral disc syndrome of his cervical spine; right knee degenerative joint disease and post-meniscectomy; right hip sprain; and left hip degenerative joint disease.  A gait analysis should be performed and any additional related tests and studies deemed helpful by the examiner should be accomplished as well.  The claims folder should be made available to the examiner for review before the examination.  The complete rationale for all conclusions rendered should be fully explained.

4.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


